DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 15/566,623, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 9 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, the rejection under 35 U.S.C. 112(d) of claims 9 and 10 as being of improper dependent form for failing to further limit the subject matter of the claim upon it depends, or for failing to include all the limitations of the claim upon which it depends, and the rejection under 35 U.S.C. 103 of claims 1-4 and 8-10 as being unpatentable over Kim et al. (WO 2014/042420 A1).
	Claims 1 and 9 have been amended.
	No claims have been added.
	Claims 6-7 have been cancelled.
	Claims 1-5 and 8-10 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In an office action dated 01/01/2021, claim 5 had been indicated as only being objected to as being dependent upon a rejected base claim, however, an updated search has caused withdrawal of the indication of allowability for the reasons outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4 and 8-10 is rejected under 35 U.S.C. 103 as being obvious over Hee et al. (WO 2015/020348 A).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
With respect to claim 1, Hee discloses an organic electroluminescence device with a first electrode (anode, ITO), a hole transport layer, an emission auxiliary layer, a light emitting layer, and a second electrode (cathode, Al) (paragraph 0146), wherein the light emitting auxiliary layer comprises a compound of instant Formula 1 (paragraph 0047, lines 1-2), which is pictured below.

    PNG
    media_image1.png
    228
    187
    media_image1.png
    Greyscale

This compound meets the requirements of the instant claim when X is S, n, and o are 0 and R2 and R3 are not present. L1 is a C6 arylene substituted with a C16 heterocyclic group 2 is a single bond, L3 is a C6 arylene group, L4 is a single bond, L5 is a single bond, Ar1 is a group of formula 1a when Y is C(Ra)(Rb), wherein Ra and Rb are a C6 aryl group, R, Ar2-Ar4 are a C6 aryl group, R1 forms a condensed ring, and p and q are zero so that R4 and R5 are not present.
Although the benzonapthalenethiophene is bonded at the 8-position rather than the 10-position, the general formula of Hee formula 4 (page 11) allows for such a bonding pattern, and it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound 7-21 in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as an electroluminescent compound in the emission auxiliary layer of a electroluminescent device and possess the properties taught by Hee.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
This would form the compound below.

    PNG
    media_image2.png
    643
    599
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the claimed compound in an auxiliary emission layer of an electroluminescent device in order to optimize the energy level and the T1 value between the respective organic layers, and improve the lifetime and efficiency of the device, as taught by Hee.
With respect to claim 2, Hee teaches the organic electric element of claim 1, and Formula 1 is represented by Formula 5, as can be seen above.
With respect to claim 3, Hee teaches the organic electric element of claim 1, and Formula 1 is represented by Formula 8, as can be seen above.
With respect to claim 4, Hee teaches the organic electric element of claim 1, and Formula 1 is represented by Formula 15, as can be seen above.
With respect to claim 8, Hee teaches the organic electric element of claim 1, and the organic material layer is formed by spin coating (paragraph 0049, lines 1-2). ). It would therefore 
With respect to claim 9, Hee teaches the organic electric element of claim 1, and a control unit for controlling the electric element (display device) (paragraph 0053, lines 1-3). It would therefore have been obvious to a person or ordinary skill in the art prior to the effective filing date of the claimed invention to use a control device for driving the display device as taught by Hee.
With respect to claim 10, Hee teaches the electronic device of claim 9, and the organic electric element is an organic light emitting diode (OLED, paragraph 0052). It would therefore have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic electric element as an organic light emitting diode, as taught by Hee.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.	

Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 2015/0072768 A).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Currently this application is being examined with an effective filing date of 10/13/2017.
With respect to claim 1, Lee discloses an organic electric element (an organic electroluminescent device, paragraph 0036, lines 1-2), with a first electrode, a second electrode, an organic material layer (paragraph 0111, lines 1-4), wherein the organic material layer comprises a hole transport layer, an emission auxiliary layer (an electron blocking layer), and a light emitting layer, and the emission auxiliary layer comprises the compound below (paragraph 0008) (page 14).

    PNG
    media_image3.png
    251
    264
    media_image3.png
    Greyscale

This compound meets the requirements of instant Formula 1 when X is O, m, n, and o are 0 and R1, R2 and R3 are not present, L1, L3, and L5 are single bonds, and L2 and L4 are a C6 aryl group, Ar1 and Ar3 are a C6 aryl group, Ar2 and Ar4 are a fluorenyl group in such that at least one of Ar1 to Ar4 is formula 1a where Y is C(Ra)(Rb), where Ra and Rb are a C1 alkyl group, p and q are zero and R4 and R5 are not present.
Although Lee teaches the compound in a hole transport layer that is adjacent to the emission layer, Lee also teaches the device may comprise an auxiliary emission layer (electron blocking layer) between the hole transport layer and the emission layer, and as holes must pass through the electron blocking layer to recombine in the emission layer, the electron blocking layer is by definition a hole transport layer, and the compound is in an auxiliary emission layer.
Also, although the dibenzofuran is bonded at the 6-position rather than the 8-position, the general formula of Lee, formula 4 (page 9) allows for such a bonding pattern, and it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound 12 in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as an electroluminescent compound in the emission auxiliary layer of a electroluminescent device and possess the properties taught by Lee.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
This would form the compound below.

    PNG
    media_image4.png
    525
    565
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Lee in an emission auxiliary layer in an electroluminescent device in order to obtain a device with improved thermal stability and luminous efficiency (paragraph 0048, lines 1-2), as taught by Lee.
With respect to claim 2, Lee teaches the organic electric element of claim 1, and Formula 1 is represented by Formula 5, as can be seen above.
With respect to claim 3, Lee teaches the organic electric element of claim 1, and Formula 1 is represented by Formula 10, as can be seen above.
With respect to claim 5, Lee teaches the organic electric element of claim 1, as discussed above. A person of ordinary skill in the art would recognize that the compound above was derived from Formula 4 of Lee, which is pictured below.

    PNG
    media_image5.png
    347
    271
    media_image5.png
    Greyscale

Lee teaches that n is 0 (paragraph 0021), X1 is a sulfur atom (paragraph 0022), Ar2 is a C6 aryl group, and Ar3 is a C12 heteroaryl group (paragraph 0025, lines 1-6), R2 is a hydrogen atom and R5 is a C6 aryl group (paragraph 0029).
This forms the compound below.

    PNG
    media_image6.png
    528
    470
    media_image6.png
    Greyscale

This compound reads on compound P-1 of the instant claim
Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent device with improved thermal stability and luminous efficiency (paragraph 0048), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 8, Lee teaches the organic electric element of claim 1, and Lee teaches each organic layer may be formed using spin coating (paragraph 0124, lines 1-3). It would therefore have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form the organic material layer by the process of spin coating, as taught by Lee. 
With respect to claim 9, Lee teaches the organic electric element of claim 1, as discussed above, however, Lee does not teach a control unit for driving the display device, such as a remote control. It would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to include a control unit for driving the display device in order to achieve the predicable result of light emission through the display device as driving an electric current through a display device to achieve light emission is standard technology in the art and would be well-known to an artisan of ordinary skill. See MPEP 2143 (A).
With respect to clam 10, Lee teaches the organic device of claim 9, and the organic electric element can be used for monochromatic or white illumination (paragraph 0002). It would 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786